GOLDENHERSH, J. This cause was remanded to this court following reversal of the judgment previously entered.1 The facts and issues are stated in our prior opinion 2 and are not here repeated. The only contentions not considered in our prior opinion are that defendant’s instruction 15 did not follow the IPI form, was confusing, prejudicial to plaintiff, unduly accentuated the application of the statutes to riders of bicycles and would create the impression that the sections quoted therein were applicable only to bicycle riders. Upon consideration of this instruction in the context of all of the instructions given, we are of the opinion that the jury could not have been misled, nor the plaintiff prejudiced thereby. The judgment of the Circuit Court of St. Clair County is affirmed. Judgment affirmed. EBERSPACHER and MORAN, JJ., concur.   Kronenberger v. Husky, 38 Ill2d 376, 231 NE2d 385.    Kronenberger v. Husky, 79 Ill App2d 161, 223 NE2d 712.